                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MISSOURI
                                      ST. JOSEPH DIVISION

ARTHUR WESTHUES                                        )
                                                       )
                            Plaintiff,                 )
                                                       )       Case No.: 21-cv-6012
v.                                                     )
                                                       )
HELENA AGRI-ENTERPRISES, LLC                           )
                                                       )
                            Defendant.                 )

                                DEFENDANT’S NOTICE OF REMOVAL

           Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 Defendant, Helena Agri-Enterprises, LLC

(“Defendant” or “Helena”) hereby give notice of the removal of this cause of action to the United

Stated District Court for the Western District of Missouri. In Support of this Notice of Removal

Helena states the following: 1

I.         INTRODUCTION

           This case is hereby removed from state court to federal court because Plaintiff Arthur

Westhues (“Plaintiff”) and Defendant Helena are diverse parties based on citizenship.

Furthermore, the amount in controversy exceeds the jurisdictional perquisite of $75,000.

Therefore, this Court has original jurisdiction pursuant to 28 U.S.C. § 1332.

II.        STATEMENT OF JURISDICTION AND GROUNDS FOR REMOVAL

           1.       On or about November 23, 2020, Plaintiff commenced an action against Defendant

in the Circuit Court of Buchanan County, Missouri, styled ARTHUR WESTHUES V. HELENA

AGRI-ENTERPRISES, LLC, Case No.: 20BU-CV04302.




1
    See Exhibit A, Civil Cover Sheet seeking removal to the Western District of Missouri


HB: 4846-2354-7096.1
             Case                             1 1 Filed 01/21/21 Page 1 of 6
                       5:21-cv-06012-SRB Document
         2.       On December 24th, 2020, Defendant’s registered agent received, through service,

a copy of the initial pleading setting forth the claim for relief upon which this action is based.

Helena has attached all process, pleadings and orders served upon it as Exhibit B as required by

28 U.S.C. § 1446(a).

         3.       This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446, within thirty-

days (30) from the date on which the summons was served.

         4.       After filing this Notice, the undersigned will provide written notice to Plaintiff and

file a copy with the Circuit Clerk of Jackson County, Missouri, as required by 28 U.S.C. § 1446(d).

         5.       Fike reserves the right to amend or supplement this Notice of Removal.

         6.       Fike reserves any and all defenses to the claims alleged by Plaintiff.

         7.       Pursuant to 28 U.S.C. §1446(a), the United States District Court for the Western

District of Missouri, St. Joseph Division (“Western District of Missouri”), is the judicial district

and division embracing the Circuit Court of Buchanan County, Missouri, where this case was

brought and is pending, and is therefore the proper district court and division to which this case

must be removed.

III.     REMOVAL BASED ON DIVERSITY OF CITIZENSHIP IS PROPER

         8.       This case is a civil action that may be removed to this Court pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446 because it is an action between citizens of different states and the amount

in controversy exceeds the sum of $75,000, exclusive of interest and costs.

                  A.       Diversity of Citizenship Exists

         9.       To qualify for diversity jurisdiction, there must be complete diversity between the

parties, which means no plaintiff may be a citizen of the same state as any defendant. See, e.g.,

Walker v. Norwest Corp., 108 F.3d 158, 161 (8th Cir. 1997).




HB: 4846-2354-7096.1
             Case                             2 1 Filed 01/21/21 Page 2 of 6
                       5:21-cv-06012-SRB Document
         10.      Accepting the allegations in Plaintiff’s Complaint as true, Plaintiff is a resident and

citizen of the State of Missouri. See Ex. B, Compl. ¶ 2.

         11.      For purposes of diversity jurisdiction, “a corporation shall be deemed to be a citizen

of any State by which it has been incorporated and of the State where it has its principal place of

business.” 28 U.S.C. § 1332(c)(1).

         12.      First, Defendant, is a corporation organized and existing under the laws of the State

of Delaware. See Tennessee Secretary of State, Business Information Search, Entity Details,

attached hereto as Exhibit C. Defendant is therefore a citizen of Delaware for diversity purposes.

         13.      Second, to determine a corporation’s “principal place of business,” the Supreme

Court has held courts should apply the “nerve center” test. Hertz Corp. v. Friend, 559 U.S. 77, 92-

93 (2010). Under that test, a corporation’s principal place of business is the state in which the

corporation’s officers direct, control, and coordinate the corporation’s activities. Id. A

corporation’s principal place of business normally is the state in which it maintains its main

headquarters. Id.

         14.      Here, Defendant has its principal place of business in Tennessee, and, accordingly,

is a citizen of Tennessee for purposes of diversity. See Ex. C.

         15.      In summary, Defendant is a citizen of Delaware and Tennessee pursuant to §

1332(c)(1).

         16.      Accordingly, diversity of citizenship for purposes of 28 U.S.C. § 1332(a)(1) exists

between Plaintiff (a citizen of Missouri) and Defendant (a citizen of Delaware and Tennessee) at

the time of filing this Notice of Removal.

                  B.       The Amount In Controversy Has Been Met

         17.      Pursuant to 28 U.S.C. § 1332(a)(1), diversity jurisdiction also requires the amount

in controversy to “exceed the sum or value of $75,000.00.”


HB: 4846-2354-7096.1
             Case                             3 1 Filed 01/21/21 Page 3 of 6
                       5:21-cv-06012-SRB Document
            18.       In conjunction with his claims, Plaintiff seeks an award of compensatory damages,

including, lost income, emotional pain, suffering, mental anguish, inconvenience, and loss of

enjoyment of life; an award of his attorneys’ fees and costs; and for other and further relief the

Court deems just and proper. See Ex. B, Compl. p. 3.

            19.       Where the initial pleading does not demand a specific sum, the notice of removal

may assert the amount in controversy. 28 U.S.C. § 1446(c)(2)(A). The Supreme Court has held

that a removing defendant “need include only a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold” and need not submit evidence in support thereof. See Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

            20.       Using Plaintiff’s past wages, it is possible to estimate the amount of past wages

which Plaintiff could potentially be awarded.

            21.       Plaintiff received an annual salary of $61,812.52, his last full year of employment

with Defendant. This amount presumes no increase in Plaintiff’s annual salary and does not take

benefits into consideration. According to Plaintiff, his damages potentially started to accrue on

July 31, 2019, the date of his termination, making Plaintiff’s back pay claim, to date, approximately

$89,143. 2

            22.       In addition to economic compensatory damages (which are not capped under the

MHRA), Plaintiff seeks damages for non-economic damages, such emotional pain, suffering,

mental anguish, inconvenience, and loss of enjoyment of life. See Exhibit B, ¶ 14. As actual

verdicts in actual cases show, when these non-economic damages are combined with a back-pay

award, it is reasonable and likely that Plaintiff could recover in excess of the $75,000.00

jurisdictional requisite. See e.g. Wedow v. City of Kansas City, 442 F.3d 661, 668 (8th Cir. 2006)



2   This does not include potential back pay through trial.



HB: 4846-2354-7096.1
             Case                               4 1 Filed 01/21/21 Page 4 of 6
                         5:21-cv-06012-SRB Document
(jury awarded plaintiff $285,000 for discrimination and retaliation in the workplace); Warren v.

State of Missouri, Div. of Youth Servs., (E.D. Mo. Oct. 23, 2000) (awarding plaintiff $60,000.00

in actual damages and$150,000.00 in compensatory damages).

         23.      Accordingly, Plaintiff’s claim for compensatory damages alone satisfies the

jurisdictional requirement.

         24.      Adding Plaintiff’s claim for attorneys’ fees, which are recoverable under the

MHRA, to the amount in controversy calculation, there is no question that the amount in

controversy well exceeds the $75,000.00 threshold. See RSMo. § 213.111; see also Crawford v.

F. Hoffman-La Roche Ltd., 267 F.3d 760, 766 (8th Cir. 2001) (noting that punitive damages and

statutory attorney’s fees count toward the jurisdictional minimum for diversity jurisdiction).

         25.      Therefore, because the amount in controversy clearly exceeds $75,000.00,

exclusive of interest and costs, and this action is between citizens of different states, this Court has

original jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332(a), and this case may be

removed to this Court by Defendant pursuant to 28 U.S.C. §§ 1441 and 1446.

         WHEREFORE, Defendant respectfully gives notice of the removal of this action currently

pending in the Circuit Court of Buchanan County, Missouri, to the United States District Court for

the Western District of Missouri, St. Joseph Division.

                                                Respectfully submitted,

                                                /s/ Paul F. Pautler, Jr.
                                                Paul F. Pautler, Jr.         MO Bar No. 38057
                                                Courtney N. Steelman         MO Bar No. 70191
                                                Husch Blackwell LLP
                                                4801 Main Street, Suite 1000
                                                Kansas City, Missouri 64112
                                                Telephone: (816) 983-8000
                                                Facsimile: (816) 983-8080
                                                paul.pautler@huschblackwell.com
                                                courtney.steelman@huschblackwell.com



HB: 4846-2354-7096.1
             Case                             5 1 Filed 01/21/21 Page 5 of 6
                       5:21-cv-06012-SRB Document
                                             AND

                                             Louis P. Britt III    (Pro Hac Vice forthcoming)
                                             FordHarrison LLP
                                             1715 Aaron Brenner Drive, Suite 200
                                             Memphis, Tennessee 38120
                                             Telephone: (901) 291-1500
                                             Facsimile: (901) 291-1501
                                             lbritt@fordharrison.com

                                             ATTORNEYS FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

         I hereby certify on the 21st day of January 2021, a copy of the above and foregoing was

served via the Court’s electronic (ECF) filing/notification system and United States Mail to:

         Mark A. Jess
         Christie Jess
         Kelly Rosine Ruark
         EMPLOYEE RIGHTS LAW FIRM
         Law Offices of Mark A. Jess, LLC
         Kansas City Livestock Exchange Building
         1600 Genessee, Suite 842
         Kansas City, MO 64102-5639
         mark.jess@employeerightslawfirm.com
         christie.jess@employeerightslawfirm.com
         kelly.ruark@employeerightslawfirm.com

         ATTORNEYS FOR PLAINTIFF


                                             /s/ Paul F. Pautler, Jr.
                                             Attorney for Defendant




HB: 4846-2354-7096.1
             Case                             6 1 Filed 01/21/21 Page 6 of 6
                       5:21-cv-06012-SRB Document
